 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CESAR ADOLFO CARO,                                  No. 2:19-cv-373-MCE-EFB P
12                        Petitioner,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                        Respondents.
17

18           Petitioner is a California state prisoner who, proceeding with counsel, brings an

19   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. He was convicted in the

20   Tulare County Superior Court of conspiracy to commit willful, deliberate, and premeditated

21   murder pursuant to Pen. Code §§ 182(a)(1), 187. The instant habeas petition raises five claims,

22   specifically: (1) the jury violated his rights by returning inconsistent verdicts; (2) the jury’s

23   inconsistent verdicts indicate that it was confused in its deliberations; (3) the trial court erred in

24   failing to reject the verdict based on its inconsistency and evidence of juror confusion; (4) his trial

25   counsel was ineffective in failing to advise him to accept favorable plea deals; and (5) his trial

26   counsel was ineffective in failing to raise an objection after the jury returned its inconsistent

27   verdict. For the reasons stated below, it is recommended that the petition be denied.

28   /////
                                                         1
 1                                        FACTUAL BACKGROUND
 2           I.     The Shooting
 3           On June 27, 2012, Carlos Perez and his friend, Alejandro Lara, were driving around South
 4   Lake Tahoe. The pair spotted Jaheem Barton and Jamal Coffer at a Safeway grocery store. A
 5   prior altercation between Barton and one of Perez’s cousins had resulted in bad blood between the
 6   two men. Matters between them were further aggravated by Perez’s belief that Barton had given
 7   information to law enforcement which led to the former’s conviction for burglary in 2010.
 8   Barton saw Perez and Lara drive by and gave a signal with his hands which appeared to challenge
 9   them to a fight. Perez decided against fighting Barton at that time, however, because the latter
10   was with his girlfriend and child.
11           After spotting Barton, Perez assembled others in preparation for a fight. He met and
12   enlisted his cousins, Oscar and Efrain Villagomez. Perez also called petitioner and asked if he
13   would help. Petitioner agreed to do so, and Perez picked him up.
14           The group drove around searching for Barton and, ultimately found him walking down a
15   street with a group of people. Perez told petitioner that they should get a weapon and the latter
16   agreed. Perez had been planning to buy petitioner’s handgun and, consequently, the weapon was
17   at Perez’s house. Perez retrieved the gun and petitioner loaded it. Perez told petitioner, in
18   reference to Barton, that he “wanted to make the problem end.”
19           Perez and petitioner drove back to the street where they had seen Barton. Lara and the
20   Villagomez brothers were in a separate car directly behind them. Petitioner was in the forward
21   passenger seat and nearest Barton. Petitioner told Perez he would shoot. As they drove closer
22   and Barton’s group began to scatter, petitioner asked Perez whether he should “hit someone or
23   just scare them.” Perez told him to “do whatever.” Petitioner filed several shots at the fleeing
24   group while Perez drove by.
25           After the shooting, Perez sped away from the scene. Petitioner ultimately got out of
26   Perez’s car and into the one driven by Lara. Lara drove petitioner home and Perez disposed of
27   the handgun by throwing it into a garbage dumpster.
28   /////
                                                       2
 1          Perez was arrested the following day. He initially claimed that he had been alone and had
 2   not stopped because Barton was with a large group. Later, he admitted involvement in the
 3   shooting, but claimed that Barton had actually shot at him first. He also told investigators that
 4   petitioner had been armed when he first picked him up.
 5          Petitioner discarded his cell phone at some point after the shooting and obtained a new
 6   one. The new phone was seized when he was arrested. Recovered text messages sent
 7   approximately one month after the shooting captured the following exchange:
 8                  Petitioner: “Did you see that car with the nigger came off [sic], the one driving
 9                               was one of the black guys who was there when I shot at them.”
10                  Petitioner’s Girlfriend: “Really? Do you think they recognized you?”
11                  Petitioner: “IDK [I don’t know]. That’s why I told you to go inside. Fuck all
12                                 that. Ha ha.”
13          II.     Defense Case
14          Petitioner testified that, on the day of the shooting, Perez had sent him a text asking if he
15   would “have his back” in a fight. Perez told petitioner that Barton had challenged him to fight;
16   the latter testified that he understood this to mean a fistfight. Perez picked petitioner up and, at
17   some point, petitioner noticed that Perez had a handgun on his waistband. Petitioner testified that
18   he urged Perez not to use it. He also claimed that the two never stopped at Perez’s house, but
19   only “passed by.”
20          When Barton’s group was spotted, Perez ordered petitioner to shoot at them. Petitioner
21   testified that he refused to do so. Perez then threatened harm to petitioner and his family if he
22   ever told anyone about what Perez was about to do. Petitioner moved from the front passenger
23   seat to the rear of the vehicle. Perez shot at the group and drove away from the scene. They
24   returned to Perez’s house and did not speak of the shooting. Petitioner then went home.
25          Petitioner also testified that he did not own the gun involved in the shooting and had never
26   seen it before that day. He characterized the decision to dispose of his old cellphone as a severing
27   of ties with Perez, because it had been given to him by the latter. Petitioner explained the texts to
28   his girlfriend by stating that Perez had told him to take the blame for the shooting.
                                                         3
 1          III.    Trial Outcome
 2          Petitioner was charged with conspiracy to commit first degree murder (Pen. Code, §§ 182,
 3   subd. (a)(1); 187, subd. (a)) and attempted first degree murder (§§ 664; 187, subd. (a)). He was
 4   also charged with using a firearm in connection with the foregoing counts (§§ 12022.53, subd. (b)
 5   & 12022.5, subd. (a)). Finally, it was alleged that petitioner had sustained a prior “strike”
 6   conviction.
 7          The jury found petitioner guilty of the conspiracy charge. It found neither firearm
 8   enhancement to be true. The jury was unable to reach a verdict on the attempted murder charge
 9   and a mistrial was declared on that count.
10                 STANDARDS GOVERNING HABEAS RELIEF UNDER THE AEDPA
11          I.      Applicable Statutory Provisions
12          28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty Act of
13   1996 (“AEDPA”), provides in relevant part as follows:
14                  (d) An application for a writ of habeas corpus on behalf of a person
                    in custody pursuant to the judgment of a state court shall not be
15                  granted with respect to any claim that was adjudicated on the merits
                    in State court proceedings unless the adjudication of the claim -
16
                            (1) resulted in a decision that was contrary to, or involved
17                          an unreasonable application of, clearly established Federal
                            law, as determined by the Supreme Court of the United
18                          States; or
19                          (2) resulted in a decision that was based on an unreasonable
                            determination of the facts in light of the evidence presented
20                          in the State court proceeding.
21          Section 2254(d) constitutes a “constraint on the power of a federal habeas court to grant a
22   state prisoner’s application for a writ of habeas corpus.” (Terry) Williams v. Taylor, 529 U.S.
23   362, 412 (2000). It does not, however, “imply abandonment or abdication of judicial review,” or
24   “by definition preclude relief.” Miller El v. Cockrell, 537 U.S. 322, 340 (2003). If either prong
25   (d)(1) or (d)(2) is satisfied, the federal court may grant relief based on a de novo finding of
26   constitutional error. See Frantz v. Hazey, 533 F.3d 724, 736 (9th Cir. 2008) (en banc).
27          The statute applies whenever the state court has denied a federal claim on its merits,
28   whether or not the state court explained its reasons. Harrington v. Richter, 562 U.S. 86, 99-100
                                                        4
 1   (2011). State court rejection of a federal claim will be presumed to have been on the merits
 2   absent any indication or state law procedural principles to the contrary. Id. at 784-785 (citing
 3   Harris v. Reed, 489 U.S. 255, 265 (1989) (presumption of a merits determination when it is
 4   unclear whether a decision appearing to rest on federal grounds was decided on another basis)).
 5   “The presumption may be overcome when there is reason to think some other explanation for the
 6   state court’s decision is more likely.” Id. at 785.
 7                    A.      “Clearly Established Federal Law”
 8             The phrase “clearly established Federal law” in § 2254(d)(1) refers to the “governing
 9   legal principle or principles” previously articulated by the Supreme Court. Lockyer v. Andrade,
10   538 U.S. 63, 71 72 (2003). Only Supreme Court precedent may constitute “clearly established
11   Federal law,” but courts may look to circuit law “to ascertain whether . . . the particular point in
12   issue is clearly established by Supreme Court precedent.” Marshall v. Rodgers, 569 U.S. 58, 64
13   (2013).
                      B.      “Contrary To” Or “Unreasonable Application Of” Clearly Established
14                             Federal Law
15
               Section 2254(d)(1) applies to state court adjudications based on purely legal rulings and
16
     mixed questions of law and fact. Davis v. Woodford, 384 F.3d 628, 637 (9th Cir. 2003). The two
17
     clauses of § 2254(d)(1) create two distinct exceptions to AEDPA’s limitation on relief. Williams,
18
     529 U.S. at 404-05 (the “contrary to” and “unreasonable application” clauses of (d)(1) must be
19
     given independent effect, and create two categories of cases in which habeas relief remains
20
     available).
21
               A state court decision is “contrary to” clearly established federal law if the decision
22
     “contradicts the governing law set forth in [the Supreme Court’s] cases.” Id. at 405. This
23
     includes use of the wrong legal rule or analytical framework. “The addition, deletion, or
24
     alteration of a factor in a test established by the Supreme Court also constitutes a failure to apply
25
     controlling Supreme Court law under the ‘contrary to’ clause of the AEDPA.” Benn v. Lambert,
26
     283 F.3d 1040, 1051 n.5 (9th Cir. 2002). See, e.g., Williams, 529 U.S. at 391, 393 95 (Virginia
27

28
                                                           5
 1   Supreme Court’s ineffective assistance of counsel analysis “contrary to” Strickland1 because it
 2   added a third prong unauthorized by Strickland); Crittenden v. Ayers, 624 F.3d 943, 954 (9th Cir.
 3   2010) (California Supreme Court’s Batson2 analysis “contrary to” federal law because it set a
 4   higher bar for a prima facie case of discrimination than established in Batson itself); Frantz, 533
 5   F.3d at 734 35 (Arizona court’s application of harmless error rule to Faretta3 violation was
 6   contrary to U.S. Supreme Court holding that such error is structural). A state court also acts
 7   contrary to clearly established federal law when it reaches a different result from a Supreme Court
 8   case despite materially indistinguishable facts. Williams, 529 U.S. at 406, 412 13; Ramdass v.
 9   Angelone, 530 U.S. 156, 165 66 (2000) (plurality op’n).
10          A state court decision “unreasonably applies” federal law “if the state court identifies the
11   correct rule from [the Supreme Court’s] cases but unreasonably applies it to the facts of the
12   particular state prisoner’s case.” Williams, 529 U.S. at 407 08. It is not enough that the state
13   court was incorrect in the view of the federal habeas court; the state court decision must be
14   objectively unreasonable. Wiggins v. Smith, 539 U.S. 510, 520 21 (2003). This does not mean,
15   however, that the § (d)(1) exception is limited to applications of federal law that “reasonable
16   jurists would all agree is unreasonable.” Williams, 529 U.S. at 409 (rejecting Fourth Circuit’s
17   overly restrictive interpretation of “unreasonable application” clause). State court decisions can
18   be objectively unreasonable when they interpret Supreme Court precedent too restrictively, when
19   they fail to give appropriate consideration and weight to the full body of available evidence, and
20   when they proceed on the basis of factual error. See, e.g., Williams, 529 U.S. at 397-98; Wiggins,
21   539 U.S. at 526 28 & 534; Rompilla v. Beard, 545 U.S. 374, 388 909 (2005); Porter v.
22   McCollum, 558 U.S. 30, 42 (2009).
23          The “unreasonable application” clause permits habeas relief based on the application of a
24   governing principle to a set of facts different from those of the case in which the principle was
25
            1
26              Strickland v. Washington, 466 U.S. 668 (1984).
            2
27              Batson v. Kentucky, 476 U.S. 79 (1986).

28          3
                Faretta v. California, 422 U.S. 806 (1975).
                                                        6
 1   announced. Lockyer, 538 U.S. at 76. AEDPA does not require a nearly identical fact pattern
 2   before a legal rule must be applied. Panetti v. Quarterman, 551 U.S. 930, 953 (2007). Even a
 3   general standard may be applied in an unreasonable manner. Id. In such cases, AEDPA
 4   deference does not apply to the federal court’s adjudication of the claim. Id. at 948.
 5          Review under § 2254(d) is limited to the record that was before the state court. Cullen v.
 6   Pinholster, 131 S. Ct. 1388, 1398 (2011). The question at this stage is whether the state court
 7   reasonably applied clearly established federal law to the facts before it. Id. In other words, the
 8   focus of the § 2254(d) inquiry is “on what a state court knew and did.” Id. at 1399.
 9          Where the state court’s adjudication is set forth in a reasoned opinion, § 2254(d)(1) review
10   is confined to “the state court’s actual reasoning” and “actual analysis.” Frantz, 533 F.3d at 738
11   (emphasis in original). A different rule applies where the state court rejects claims summarily,
12   without a reasoned opinion. In Harrington, supra, the Supreme Court held that when a state court
13   denies a claim on the merits but without a reasoned opinion, the federal habeas court must
14   determine what arguments or theories may have supported the state court’s decision, and subject
15   those arguments or theories to § 2254(d) scrutiny. Harrington, 562 U.S. at 101-102.
16                  C.      “Unreasonable Determination Of The Facts”
17          Relief is also available under AEDPA where the state court predicated its adjudication of
18   a claim on an unreasonable factual determination. Section 2254(d)(2). The statute explicitly
19   limits this inquiry to the evidence that was before the state court.
20          Even factual determinations that are generally accorded heightened deference, such as
21   credibility findings, are subject to scrutiny for objective reasonableness under § 2254(d)(2). For
22   example, in Miller El v. Dretke, 545 U.S. 231 (2005), the Supreme Court ordered habeas relief
23   where the Texas court had based its denial of a Batson claim on a factual finding that the
24   prosecutor’s asserted race neutral reasons for striking African American jurors were true.
25   Miller El, 545 U.S. at 240.
26          An unreasonable determination of facts exists where, among other circumstances, the
27   state court made its findings according to a flawed process – for example, under an incorrect
28   legal standard, or where necessary findings were not made at all, or where the state court failed to
                                                        7
 1   consider and weigh relevant evidence that was properly presented to it. See Taylor v. Maddox,
 2   366 F.3d 992, 999 1001 (9th Cir.), cert. denied, 543 U.S. 1038 (2004). Moreover, if “a state
 3   court makes evidentiary findings without holding a hearing and giving petitioner an opportunity
 4   to present evidence, such findings clearly result in a ‘unreasonable determination’ of the facts”
 5   within the meaning of § 2254(d)(2). Id. at 1001; accord Nunes v. Mueller, 350 F.3d 1045, 1055
 6   (9th Cir. 2003) (state court's factual findings must be deemed unreasonable under section
 7   2254(d)(2) because “state court . . . refused Nunes an evidentiary hearing” and findings
 8   consequently “were made without . . . a hearing”), cert. denied, 543 U.S. 1038 (2004); Killian v.
 9   Poole, 282 F.3d 1204, 1208 (9th Cir. 2002) (“state courts could not have made a proper
10   determination” of facts because state courts “refused Killian an evidentiary hearing on the
11   matter”), cert. denied, 537 U.S. 1179 (2003).
12           A state court factual conclusion can also be substantively unreasonable where it is not
13   fairly supported by the evidence presented in the state proceeding. See, e.g., Wiggins, 539 U.S.
14   at 528 (state court’s “clear factual error” regarding contents of social service records constitutes
15   unreasonable determination of fact); Green v. LaMarque, 532 F.3d 1028 (9th Cir. 2008) (state
16   court’s finding that the prosecutor’s strike was not racially motivated was unreasonable in light
17   of the record before that court); Bradley v. Duncan, 315 F.3d 1091, 1096 98 (9th Cir. 2002) (state
18   court unreasonably found that evidence of police entrapment was insufficient to require an
19   entrapment instruction), cert. denied, 540 U.S. 963 (2003).
20           II.    The Relationship Of § 2254(d) To Final Merits Adjudication
21           To prevail in federal habeas proceedings, a petitioner must establish the applicability of
22   one of the § 2254(d) exceptions and also must affirmatively establish the constitutional invalidity
23   of his custody under pre AEDPA standards. Frantz v. Hazey, 533 F.3d 724 (9th Cir. 2008) (en
24   banc). There is no single prescribed order in which these two inquiries must be conducted. Id. at
25   736 37. The AEDPA does not require the federal habeas court to adopt any one methodology.
26   Lockyer v. Andrade, 538 U.S. 63, 71 (2003).
27           In many cases, § 2254(d) analysis and direct merits evaluation will substantially overlap.
28   /////
                                                        8
 1   Accordingly, “[a] holding on habeas review that a state court error meets the § 2254(d) standard
 2   will often simultaneously constitute a holding that the [substantive standard for habeas relief] is
 3   satisfied as well, so no second inquiry will be necessary.” Frantz, 533 F.3d at 736. In such cases,
 4   relief may be granted without further proceedings. See, e.g., Goldyn v. Hayes, 444 F.3d 1062,
 5   1070 71 (9th Cir. 2006) (finding § 2254(d)(1) unreasonableness in the state court's conclusion
 6   that the state had proved all elements of the crime, and granting petition); Lewis v. Lewis, 321
 7   F.3d 824, 835 (9th Cir. 2003) (finding § 2254(d)(1) unreasonableness in the state court’s failure
 8   to conduct a constitutionally sufficient inquiry into a defendant’s jury selection challenge, and
 9   granting petition); Williams v. Ryan, 623 F.3d 1258 (9th Cir. 2010) (finding § 2254(d)(1)
10   unreasonableness in the state court’s refusal to consider drug addiction as a mitigating factor at
11   capital sentencing, and granting penalty phase relief).
12           In other cases, a petitioner’s entitlement to relief will turn on legal or factual questions
13   beyond the scope of the § 2254(d) analysis. In such cases, the substantive claim(s) must be
14   separately evaluated under a de novo standard. Frantz, 533 F.3d at 737. If the facts are in dispute
15   or the existence of constitutional error depends on facts outside the existing record, an evidentiary
16   hearing may be necessary. Id. at 745; see also Earp, 431 F.3d 1158 (remanding for evidentiary
17   hearing after finding § 2254(d) satisfied).
18                                                 DISCUSSION
19           I.      Inconsistent Verdict Claims4
20           As noted supra, petitioner raises claims related to the jury’s allegedly inconsistent verdict:
21   (1) the jury violated his rights by returning inconsistent verdicts; (2) the jury’s inconsistent
22   verdicts indicate that it was confused in its deliberations; and (3) the trial court erred in failing to
23   reject the verdict based on its inconsistency and evidence of juror confusion.5
24   /////
25
             4
26            The court will discuss petitioner’s claim that his trial counsel rendered ineffective
     assistance by failing to object to the inconsistent verdict in the next section.
27
             5
               Although these three claims are distinct, the court finds it appropriate to analyze them
28   jointly insofar as all relate to the issue of the allegedly inconsistent verdict.
                                                            9
 1                 A.         State Court Decision
 2          The state court of appeal issued the last reasoned decision on these claims when it rejected
 3   them on direct appeal:
 4                 Defendant contends the jury returned inconsistent verdicts, the
                   verdicts indicated the jury was confused in its deliberations, and the
 5                 court erred in failing to grant a new trial on the ground of inconsistent
                   verdicts and jury confusion. We disagree.
 6
                   Defendant notes the jury asked certain questions. The jury asked
 7                 whether it had to agree on all four elements of conspiracy or whether
                   it was enough if they agreed on just two of the four elements; (2)
 8                 whether the instruction on conspiracy meant to say defendant or one
                   of the coconspirators committed at least one of the overt acts alleged
 9                 to “attempt to kill” (rather than “accomplish the killing” as
                   instructed); (3) whether the jury could find defendant guilty of
10                 attempted murder through aiding and abetting but find the additional
                   allegation of deliberation and premeditation not true; and (4) whether
11                 the instruction on attempted murder meant to refer to defendant as
                   well as Perez (rather than just defendant) since the additional
12                 allegation of premeditation and deliberation referred to both
                   defendant and Perez.
13
                   The court referred the jury to the instruction that stated “‘[t]he
14                 defendant or any of the alleged co-conspirators committed at least
                   one of the following overt acts alleged to accomplish the killing.’”
15                 The court stated the instruction was very clear and would not give
                   the jury additional direction. After consulting with counsel, the court
16                 reread the instruction on conspiracy to commit murder. The trial
                   court later reread other instructions in response to other questions
17                 from the jury, including instructions on aiding and abetting,
                   attempted murder, and deliberation and premeditation.
18
                   Defendant argues the jury’s questions reflect its confusion in
19                 deliberations, which led to the inconsistent verdicts, and it "either
                   ignored the jury instructions or misunderstood them." The jury was
20                 split 11-to-one, with 11 jurors believing defendant was not guilty of
                   attempted murder. Had the jury followed the instructions, defendant
21                 argues, the jury had but two options: (1) find defendant guilty of
                   conspiracy and guilty of attempted murder or (2) find defendant not
22                 guilty of attempted murder and not guilty of conspiracy. Defendant
                   claims that having failed to find him guilty of attempted murder, the
23                 elements necessary for conspiracy were negated since counts 1 and
                   2 were linked together. By finding him guilty of conspiracy to
24                 commit first degree murder, defendant claims, the jury had to find
                   the conspiracy was undertaken willfully, deliberately, and with
25                 premeditation. Defendant argues the jury was confused because the
                   jury found he “had not acted willfully, deliberately, and with
26                 premeditation in his alleged role in the shooting at Jaheem Barton
                   (by an 11-1 vote) while at the same time the jury found that
27                 [defendant] had acted willfully and deliberately in his role as a
                   conspirator in allegedly planning this attempt to murder.” Defendant
28                 claims the jury was confused because it asked four questions. Finally,
                                                      10
 1   defendant claims the trial court erred in denying his motion for a new
     trial based on the ground the jury returned inconsistent verdicts,
 2   which indicated that they were confused.
 3   The jury’s deadlock on attempted murder is not a verdict but instead
     a “nonevent that does not bar retrial.” (Yeager v. United States (2009)
 4   557 U.S. 110, 118, [174 L. Ed. 2d 78, 87], 129 S. Ct. 2360.) “To
     ascribe meaning to a hung count would presume an ability to identify
 5   which factor was at play in the jury room. But that is not reasoned
     analysis; it is guesswork. Such conjecture about possible reasons for
 6   a jury’s failure to reach a decision should play no part in assessing
     the legal consequences of a unanimous verdict that the jurors did not
 7   return.” (Id. at pp. 121-122, fn. omitted.) “[T]he fact that a jury hangs
     is evidence of nothing—other than, of course, that it has failed to
 8   decide anything.” (Id. at p. 125.)
 9   Further, even assuming the jury reached a verdict of an acquittal on
     attempted murder, an inherently inconsistent verdict is allowed to
10   stand even if “factually irreconcilable with a conviction on another.”
     (People v. Santamaria (1994) 8 Cal.4th 903, 911, 35 Cal. Rptr. 2d
11   624, 884 P.2d 81.) A limited exception applies when the conspiracy
     count alleges overt acts identical to the crime charged in another
12   count. (In re Johnston (1935) 3 Cal.2d 32, 33-34, 43 P.2d 541.)
     Johnston reversed a conspiracy conviction because the jury had
13   acquitted the defendants on the remaining substantive counts, which
     meant none of the overt acts had been committed. (Id. at pp. 34-36.)
14   Here, even assuming a verdict of acquittal on the attempted murder,
     Johnston would not compel reversal of the conspiracy count.
15
     “‘A conviction of conspiracy requires proof that the defendant and
16   another person had the specific intent to agree or conspire to commit
     an offense, as well as the specific intent to commit the elements of
17   that offense, together with proof of the commission of an overt act
     “by one or more of the parties to such agreement” in furtherance of
18   the conspiracy.’ [Citations.]” (People v. Johnson (2013) 57 Cal.4th
     250, 257, 159 Cal. Rptr. 3d 70, 303 P.3d 379.) “Criminal activity
19   exists along a continuum. . . . ‘An attempt to commit a crime consists
     of . . . a specific intent to commit the crime, and a direct but
20   ineffectual act done toward its commission.’ [Citation.]” (Id. at pp.
     257-258.) “Conspiracy law attaches culpability at an earlier point
21   along the continuum than attempt. ‘Conspiracy is an inchoate
     offense, the essence of which is an agreement to commit an unlawful
22   act.’ [Citations.] Conspiracy separately punishes not the completed
     crime, or even its attempt. The crime of conspiracy punishes the
23   agreement itself and ‘does not require the commission of the
     substantive offense that is the object of the conspiracy.’ [Citation.]”
24   (Id. at p. 258.) “Once one of the conspirators has performed an overt
     act in furtherance of the agreement, ‘the association becomes an
25   active force, it is the agreement, not the overt act, which is
     punishable. Hence the overt act need not amount to a criminal
26   attempt and it need not be criminal in itself.’ [Citations.]” (Id. at p.
     259.)
27

28
                                         11
 1                  To convict defendant of conspiracy to commit first degree murder,
                    the jury had to find (1) defendant intended to agree and did agree
 2                  with at least one coconspirator to kill Barton, (2) at the time of the
                    agreement, defendant and at least one coconspirator intended that
 3                  one or more of the conspirators would intentionally and unlawfully
                    kill Barton, (3) defendant or any coconspirator committed at least
 4                  one overt act in furtherance of the conspiracy, and (4) at least one
                    overt act occurred in California.
 5
                    The jury convicted defendant of conspiracy to commit murder,
 6                  finding certain overt acts to be true: Defendant “1. [] did gather
                    together with Carlos Perez, Alejandro Lara, Efrain Villagomez and
 7                  Oscar Villagomez, to seek out and confront Jaheem Barton on June
                    27, 2012 in El Dorado County,” that defendant “2. [] did seek out and
 8                  confront Jaheem Barton [on the same date and county],” and that
                    defendant “5. [] did, while with Carlos Perez, try to locate Jamal
 9                  Coffer at St. Theresa's Church and again on the walking path near
                    Jack-In-The-Box [on the same date and county].” 6
10
                    To convict defendant of attempted murder, the jury had to find (1)
11                  defendant took at least one direct but ineffective step toward killing
                    another person, meaning a step that goes beyond planning or
12                  preparation showing a definite and unambiguous intent to kill after
                    preparations have been made, and (2) defendant intended to kill that
13                  person. The additional allegation that the attempted murder was done
                    willfully, and with deliberation and premeditation, required the
14                  People to prove that defendant or Perez intended to kill when he
                    acted, carefully weighed the consequences and decided to kill, and
15                  made the decision to kill before acting.
16                  The elements of the two offenses were different. The jury could have
                    found defendant guilty on one but not the other. The jury's verdict of
17                  guilty on conspiracy to commit attempted murder is not inconsistent
                    with a “nonevent,” i.e., the jury's deadlock on attempted murder. For
18                  example, the jury could have found defendant conspired with Perez
                    to kill Barton but defendant never took a step that went beyond
19                  planning, which showed an unambiguous intent to kill. Further,
                    unlike the defendants in Johnston, defendant was not acquitted of the
20                  substantive offense.
21                  In his new trial motion, defendant raised the same argument, that is,
                    the jury returned inconsistent verdicts indicating the jury was
22                  confused. The prosecutor replied simply, a hung jury is not the same
                    as a not guilty verdict, and the conspiracy to commit murder was
23                  completed before the crime of attempted murder began. The trial
                    court denied defendant's new trial motion.
24

25          6
               [footnote four in original text] The jury did not make any findings, either true or not
26   true, on the following overt acts: “3. [] did arm himself in preparation of shooting Jaheem
     Barton[;] [¶] 4. [] did position himself with Carlos Perez's vehicle to facilitate the shooting of
27   Jaheem Barton[;] [¶] . . . . [¶] 6. [] did coordinate their final attack on Bonanza Street with [Lara,
     Oscar, and Efrain] while their cars were together[;] [¶] 7. [] did, after final discussion of this
28   imminent shooting, load live rounds into the firearm, rendering it ready for use.”
                                                          12
 1                   Defendant relies upon In re Johnston, supra, 3 Cal.2d 32 in support
                     of his argument that the jury's inconsistent verdicts constitute
 2                   grounds for a new trial. Having previously concluded that Johnston
                     has no application here, we conclude the trial court did not err in
 3                   denying defendant's new trial motion.
 4   ECF No. 10-1 at 5-9. Petitioner subsequently raised these claims in a habeas petition filed in the

 5   California Supreme Court (ECF No. 10-7 at 76-90); the California Supreme Court summarily

 6   denied the petition (ECF No. 10-8).

 7                   B.     Relevant Federal Law

 8          The Supreme Court has never recognized a federal constitutional right to a consistent

 9   verdict. See Dunn v. United States, 284 U.S. 390, 393 (1932) (“Consistency in the verdict is not

10   necessary. Each count in an indictment is regarded as if it was a separate indictment.”); United

11   States v. Powell, 469 U.S. 57, 66 (1984) (“We also reject, as imprudent and unworkable, a rule

12   that would allow criminal defendants to challenge inconsistent verdicts on the ground that in their

13   case the verdict was not the product of lenity, but of some error that worked against them. Such

14   an individualized assessment of the reason for the inconsistency would be based either on pure

15   speculation, or would require inquiries into the jury's deliberations that courts generally will not

16   undertake.”).

17                   C.     Analysis

18          As noted supra, under AEDPA this court asks only whether the state court’s decision was

19   contrary to, or an unreasonable application of, clearly established federal law as determined by

20   the Supreme Court. See Hurles v. Ryan, 914 F.3d 1236, 1237 (9th Cir. 2019) (“Clearly

21   established law is limited to the Supreme Court's holdings at the time of the state court

22   decision.”). The Supreme Court’s holding that inconsistent verdicts do not violate a defendant’s

23   federal rights forecloses any argument on this issue.

24          II.      Ineffective Assistance of Counsel

25          Next, petitioner contends that his trial counsel was ineffective in: (1) failing to advise him

26   to accept a favorable plea deal; and (2) failing to object to the allegedly inconsistent verdict.

27   ////

28   ////
                                                         13
 1                  A.      Failure to Advise Petitioner to Accept a Favorable Plea Deal
 2                          1.      State Court Decision
 3          The state court of appeal (on direct appeal) rejected petitioner’s claim that his trial counsel
 4   was ineffective in failing to advise him as to a plea offer:
 5                  Defendant contends defense counsel rendered ineffective assistance
                    in advising him to reject two plea offers. The record refutes
 6                  defendant's claim.
 7                  On January 11, 2013, the prosecutor offered an eight-year prison
                    deal, which he planned to withdraw later that day. Defense counsel
 8                  said he met with defendant, advised him of the offer, and defendant
                    desired to proceed to trial, even though he had seen the discovery,
 9                  reflecting he could be charged with attempted murder and a 20-year
                    gun enhancement, as well as a strike prior. Defense counsel said
10                  defendant wished to go forward to trial. When asked if that was
                    correct, defendant responded, “Yes, sir.” The court advised
11                  defendant that the prosecutor was not required to make additional
                    offers. Defense counsel stated it would be “an honor to represent”
12                  defendant, he (defense counsel) was “certainly not disappointed”
                    defendant chose not to accept the offer, and he (defense counsel)
13                  would “go all the way” with defendant. Defendant thanked defense
                    counsel and a preliminary hearing was set.
14
                    On March 26, 2013, the prosecutor said defendant made a counter
15                  offer of five years, which the prosecutor stated was too low. The
                    prosecutor made two offers, one for a six-year prison term on the
16                  present case with credits waived and the other offer for six years on
                    the present case and a consecutive eight-month term on another case
17                  with credits. The offers were open for two days to March 28, 2013,
                    for defendant to consider.
18
                    At the preliminary hearing held on May 28, 2013, the prosecutor
19                  noted there had been “substantial negotiation” but there was
                    currently no offer and there would be no offer after the preliminary
20                  hearing. Defense counsel stated he met with defendant, defendant did
                    not want to settle, and defendant wanted to proceed to jury trial.
21                  When asked if that was correct, defendant responded, “Yes.”
                    Defense counsel said he and defendant “talked it out forever” and
22                  they were “ready to go.”
23                  To establish ineffective assistance of counsel, a defendant must show
                    (1) counsel's performance was below an objective standard of
24                  reasonableness under prevailing professional norms, and (2) the
                    deficient performance prejudiced defendant. (Strickland v.
25                  Washington (1984) 466 U.S. 668, 687-688 [104 S. Ct. 2052, 80
                    L.Ed.2d 674, 693]; People v. Ledesma (1987) 43 Cal.3d 171, 216-
26                  218, 233 Cal. Rptr. 404, 729 P.2d 839.)
27                  “In determining whether a defendant, with effective assistance,
                    would have accepted the offer, pertinent factors to be considered
28                  include: whether counsel actually and accurately communicated the
                                                     14
 1                   offer to the defendant; the advice, if any, given by counsel; the
                     disparity between the terms of the proposed plea bargain and the
 2                   probable consequences of proceeding to trial, as viewed at the time
                     of the offer; and whether the defendant indicated he or she was
 3                   amenable to negotiating a plea bargain. In this context, a defendant's
                     self-serving statement—after trial, conviction, and sentence—that
 4                   with competent advice he or she would have accepted a proffered
                     plea bargain, is insufficient in and of itself to sustain the defendant's
 5                   burden of proof as to prejudice, and must be corroborated
                     independently by objective evidence. A contrary holding would lead
 6                   to an unchecked flow of easily fabricated claims.” (In re Alvernaz
                     (1992) 2 Cal.4th 924, 938, 8 Cal. Rptr. 2d 713, 830 P.2d 747, italics
 7                   omitted.)
 8                   Despite defendant's claim otherwise, there is nothing in the record
                     that reflects defense counsel “strongly recommended” to defendant
 9                   that he reject the offers or that defense counsel gave poor advice. As
                     defendant concedes, the record on appeal “does not and cannot fully
10                   support the [ineffective assistance of counsel] claim.” Defendant's
                     reliance upon the disparity in the offer and his ultimate sentence is
11                   not sufficient alone to show ineffective assistance of counsel.
12                   Defendant's reliance upon Lafler v. Cooper (2012) 566 U.S. 156 [132
                     S. Ct. 1376, 182 L.Ed.2d 398] is misplaced. In Lafler, all parties
13                   conceded the defense attorney gave legally incorrect advice which
                     constituted deficient performance and the only question was whether
14                   the defendant suffered prejudice as a result. (Id. at pp. 160-162, 174.)
                     Nothing in the record here reflects either defense counsel advised
15                   defendant to reject the offers or provided poor advice. Even if, for
                     example, defense counsel misjudged the strength of the district
16                   attorney's case in advising defendant about an offer, such advice
                     alone is not deficient performance. (In re Alvernaz, supra, 2 Cal.4th
17                   at p. 937.) Defendant's ineffective assistance claim fails.
18   ECF No. 10-1 at 9-11.

19            Petitioner raised this claim again on collateral review. On September 27, 2018, he

20   simultaneously filed a petition in the California Supreme Court and in the El Dorado County

21   Superior Court. ECF Nos. 10-5 & 10-7. Therein petitioner added – for the first time – a

22   declaration which gave his account of pre-trial interactions with his counsel. ECF No. 10-5 at 82-

23   85; 10-7 at 53-56. On October 5, 2018, the superior court issued a reasoned decision denying his

24   claim:

25                   Petitioner alleges he was denied effective counsel when his trial
                     attorney recommended that he not accept a plea offer of six years. He
26                   argues that the disparity between what Caro was willing to accept (5
                     years), the offer of 6 years, and the sentenced he received after trial
27                   (50 years to life) indicates his trial attorney failed to properly advise
                     him and fully explain what he was facing.
28
                                                         15
 1   A criminal complaint was filed on October 30, 2012, charging
     petitioner with assault with a firearm, a felony offense. Petitioner was
 2   arraigned on the complaint and appointed counsel on November 2,
     2012. His trial attorney, Mr. Clark, was appointed to represent the
 3   petitioner on November 13, 2012. Several pre· preliminary hearings
     were set and continued. On January 11, 2013, petitioner and his
 4   counsel appeared for a pre·preliminary hearing. At the hearing the
     prosecutor extended an offer of eight years in prison. He explained
 5   his willingness to be lenient ends today. The prosecutor then stated
     he believed he understood petitioner would be declining the offer,
 6   however he believed the petitioner would be held to answer after a
     preliminary hearing for attempted murder. The following is from the
 7   prosecutor’s statement extending the 8 year offer: “{W]hat he should
     be asking himself is what he is going to look like when he’s 80 years
 8   old and going before the parole board asking for his first possible
     release after his life term with the strikes and special allegations”.
 9   The petitioner was born in 1993. Petitioner’s attorney commented
     that he had met with petitioner, gave him a copy of the discovery and
10   conveyed the eight year offer. He explained to petitioner how the
     case could be charged with attempted murder, an additional 20 year
11   enhancement, and discussed the fact he had a strike. Mr. Clark then
     stated, “I met with the gentlemen Tuesday and it was his indication,
12   his decision, he wants to go forward. I met with Mr. Sears
     (prosecutor) outside this courtroom today; I communicated to Mr.
13   Caro what Mr. Sears just articulated to this court. I believe, it’s the
     gentleman’s desire to go forward with this litigation. After a brief
14   comment by the judge, Mr. Clark stated: “I’m certainly not
     disappointed in any way he’s not accepting the People’s offer .... I’ll
15   go all the way with you, if necessary.” Thereafter, an amended
     criminal complaint was filed January 11, 2013, alleging additional
16   allegations of personal use of a firearm and a prior strike conviction.
17   Several pre-preliminary hearings were held between January 11 and
     March 26, 2013. On March 26th, the prosecutor made a six year offer
18   which would expire later that week. It was agreed that if petitioner
     wanted to accept the offer counsel would arrange a date to handle the
19   matter.
20   Just before the preliminary hearing commenced on May 28, 2013,
     the prosecutor advised the court that they had substantial negotiations
21   in court, in chambers, and outside court. He pointed out that he could
     not engage in plea negotiations after the preliminary hearing. Mr.
22   Clark responded by adding he believed that the petitioner does not
     want to settle and that he wanted to go forward with his jury trial. He
23   concluded, “We talked and talked it out forever.”
24   The Preliminary Hearing Judge then commented, “I think Mr. Caro
     is fully aware of what the stakes are, believes himself to be not guilty
25   of the charges, and has a constitutional right to proceed.” At least one
     of the minute orders reveal a chambers conference that was
26   unreported. The preliminary hearing was conducted and petitioner
     was bound over for trial.
27

28
                                        16
 1   In petitioner’s declaration, he acknowledges he was charged with
     conspiracy to commit murder with a strike allegation and further, he
 2   pled not guilty and denied the allegations.
 3   He acknowledged receiving a six year offer and stated “I rejected it
     on the advice of my attorney.” Petitioner then proceeded to clarify
 4   why he rejected the offer, “I rejected the offer of 6 years because I
     was told by attorney James Clark the District Attorney had a weak
 5   case and the likelihood of conviction was very slight.”
 6   If defense counsel misjudged the strength of the district attorney’s
     case in advising the defendant about an offer, such advice alone is
 7   not deficient performance. In re Alvernaz (1992) 2 Cal. 4th 924,937.
     A review of the Court file does not reveal any statements made by
 8   Mr. Clark from which an inference can be made that he suggested or
     urged petitioner to reject any offer. On the contrary, Mr. Clark when
 9   referring to his client’s rejection of an offer used words such as “it
     was his indication”, “his decision”, “he wants to go forward”, and “I
10   believe it’s the gentleman’s desire to go forward with this litigation.”
11   Petitioner stated, “We never discussed what a strike enhancement
     would add to my sentence,” and “The effect of any gun use on my
12   sentencing, if convicted, was never discussed” and “I was never told
     that I faced a possible sentence of 50 years to life if convicted.” As
13   indicated above, Mr. Clark stated on the record how the case could
     be charged with attempted murder and how an additional 20 year
14   enhancement could be charged. Further, as indicated above, Mr.
     Clark stated on the record he discussed with the petitioner the fact he
15   had a strike. Petitioner was present when the prosecutor asked him
     what it would be like to be eighty years old and asking for his first
16   release after a life term. It is reasonable to infer that if the petitioner
     had not discussed a life sentence with Mr. Clark, he would have
17   immediately reacted either in court or with Mr. Clark.
18   Petitioner stated, “The total time we spent discussing the possibility
     of accepting a plea bargain, whether that be the initial offer of 8 years
19   or the final offer of 6 years, was approximately 30 minutes.” This
     statement must be viewed in light of the many pre·preliminary
20   hearing conferences where the petitioner was present, the
     prosecutor’s statement they had substantial negotiations in court, in
21   chambers, and outside chambers. It must also be viewed with Mr.
     Clark’s statement in mind-” we talked and talked it out forever”.
22   Petitioner’s argument that Mr. Clark failed to take the time and effort
     to properly advise is not supported by the objective evidence.
23
     Petitioner concludes by stating, “I would have accepted the plea offer
24   of 6 years had I known that I was facing a sentence of 50 years of
     life”. He was present when the prosecutor asked him to image being
25   80 years old after a life sentence.
26   This court concludes that Mr. Clark actually and accurately
     communicated the offers to petitioner. The Court has considered the
27   lack of any advice given to the petitioner on the record (counsel was
     careful to not reveal specific conversations concerning advice given
28   to petitioner), the statement concerning high stakes and a life term by
                                          17
 1                    the prosecutor, the judge’s comment about his belief the petitioner
                      was fully aware of the high stakes, ·the disparity between the terms
 2                    of the proposed plea bargain and the probable consequences of
                      proceeding to trial, as viewed at the time of the offer, and the fact
 3                    petitioner was amenable to negotiating a plea bargain (he proposed 5
                      years). The Court has also considered Mr. Clark’s consistent
 4                    statements concerning the petitioner’s reaction to offers such as, “it
                      is his decision”, “his desire”, and “he does not want to settle.”
 5
                      This Court concludes that petitioner’s self-serving statements in his
 6                    declaration are not corroborated independently by objective
                      evidence. The evidence before this court is that petitioner wanted 5
 7                    years or he was going to trial. Petitioner’s desire to have a trial was
                      consistently evident during discussions on the record at all of the pre-
 8                    preliminary hearings. The objective evidence indicates the petitioner
                      was aware of a possible life sentence before the preliminary hearing
 9                    commenced. It is also abundantly clear petitioner could have
                      accepted the 6 year offer on the day of the preliminary hearing. It is
10                    clear the record is devoid of any statement or advice that Mr. Clark
                      made regarding recommending or urging petitioner to reject the
11                    offer. It is reasonable to infer from the record and Mr. Clark’
                      statement “we talked and talked it out forever” included discussions
12                    of the effect of a strike enhancement sentence and the possibility of
                      a conviction resulting in a life sentence. Mr. Clark’s representation
13                    of petitioner did not fall below an objective standard of
                      reasonableness under prevailing professional norms. In addition, this
14                    Court concludes Mr. Clark, in his discussions with petitioner, fully
                      advised him of the consequences of receiving a life sentence after
15                    trial.
16   ECF No. 10-6 at 4-8. On February 27, 2019, the California Supreme Court issued a summary

17   denial of the petition. ECF No. 10-8.

18             In his traverse, petitioner argues that the superior court’s reasoned decision should be

19   disregarded. He contends that he submitted his petition to that court only as a “courtesy copy”

20   and that its ruling was unsolicited. ECF No. 11 at 4-5. But there is no indication that the superior

21   court’s ruling was ever vacated – as would be proper if petitioner’s account of events is accurate.

22   Absent such indication, petitioner is asking this court to wade into the realm of state law and

23   judge which opinions are valid and which are not. It is not empowered to do so. Regardless,

24   petitioner’s claim fails whether this court recognizes the validity of the superior court’s decision

25   or not.

26                            2.      Relevant Federal Law

27             The clearly established federal law governing ineffective assistance of counsel claims is

28   that set forth by the Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984). To
                                                         18
 1   succeed on a Strickland claim, a defendant must show that (1) his counsel’s performance was
 2   deficient and that (2) the “deficient performance prejudiced the defense.” Id. at 687. Counsel is
 3   constitutionally deficient if his or her representation “fell below an objective standard of
 4   reasonableness” such that it was outside “the range of competence demanded of attorneys in
 5   criminal cases.” Id. at 687-88 (internal quotation marks omitted). “Counsel’s errors must be ‘so
 6   serious as to deprive the defendant of a fair trial, a trial whose result is reliable.’” Richter, 562
 7   U.S. at 104 (quoting Strickland, 466 U.S. at 687).
 8           Prejudice is found where “there is a reasonable probability that, but for counsel's
 9   unprofessional errors, the result of the proceeding would have been different.” Strickland, 466
10   U.S. at 694. A reasonable probability is “a probability sufficient to undermine confidence in the
11   outcome.” Id. “The likelihood of a different result must be substantial, not just conceivable.”
12   Richter, 562 U.S. at 112.
13           The court must “indulge a strong presumption that counsel's conduct falls within the wide
14   range of reasonable professional assistance . . . .” Strickland, 466 U.S. at 689. And the Supreme
15   Court has cautioned that strict adherence to the Strickland standard is especially crucial when
16   reviewing an attorney’s performance at the plea bargain stage. Premo v. Moore, 562 U.S. 115,
17   125 (2011). In Premo, the Supreme Court identified two reasons to hew closely to the foregoing
18   standard in the plea context:
19                   First, the potential for the distortions and imbalance that can inhere
                     in a hindsight perspective may become all too real. The art of
20                   negotiation is at least as nuanced as the art of trial advocacy, and it
                     presents questions further removed from immediate judicial
21                   supervision. There are, moreover, special difficulties in evaluating
                     the basis for counsel's judgment: An attorney often has insights borne
22                   of past dealings with the same prosecutor or court, and the record at
                     the pretrial stage is never as full as it is after a trial. In determining
23                   how searching and exacting their review must be, habeas courts must
                     respect their limited role in determining whether there was manifest
24                   deficiency in light of information then available to counsel.
25                   ...
26                   Second, ineffective-assistance claims that lack necessary foundation
                     may bring instability to the very process the inquiry seeks to protect.
27                   Strickland allows a defendant ‘to escape rules of waiver and
                     forfeiture[.]’ Prosecutors must have assurance that a plea will not be
28                   undone years later because of infidelity to the requirements of
                                                        19
 1                  AEDPA and the teachings of Strickland. The prospect that a plea deal
                    will afterwards be unraveled when a court second-guesses counsel's
 2                  decisions while failing to accord the latitude Strickland mandates or
                    disregarding the structure dictated by AEDPA could lead prosecutors
 3                  to forgo plea bargains that would benefit defendants, a result
                    favorable to no one.
 4

 5   Id.

 6                          3.      Analysis

 7          As noted supra, the superior court rendered a determination of the facts and concluded

 8   that trial counsel “actually and accurately communicated the offers to petitioner.” ECF No. 10-6

 9   at 7. It also found that “petitioner’s self-serving statements in his declaration [were] not

10   corroborated independently by objective evidence.” Id. These determinations of fact are entitled

11   to deference unless petitioner can show that they were objectively unreasonable. See Taylor v.

12   Maddox, 366 F.3d 992, 999 (9th Cir. 2004) (stating that “a federal court may not second-guess a

13   state court's fact-finding process unless, after review of the state-court record, it determines that

14   the state court was not merely wrong, but actually unreasonable”). With regard to the meaning of

15   “unreasonable,” the Ninth Circuit has stated:

16                  Regardless of the type of challenge, [t]he question under AEDPA is
                    not whether a federal court believes the state court's determination
17                  was incorrect but whether that determination was unreasonable—a
                    substantially higher threshold. Thus, if a petitioner challenges the
18                  substance of the state court's findings, it is not enough that we would
                    reverse in similar circumstances if this were an appeal from a district
19                  court decision. Rather, we must be convinced that an appellate panel,
                    applying the normal standards of appellate review, could not
20                  reasonably conclude that the finding is supported by the record.
                    Similarly, when the challenge is to the state court's procedure, mere
21                  doubt as to the adequacy of the state court's findings of fact is
                    insufficient; we must be satisfied that any appellate court to whom
22                  the defect [in the state court's fact-finding process] is pointed out
                    would be unreasonable in holding that the state court's fact-finding
23                  process was adequate.
24   Hibbler v. Benedetti, 693 F.3d 1140, 1146-47 (9th Cir. 2012) (internal quotation marks and

25   citations omitted).

26          The superior court’s findings in this instance were not objectively unreasonable. As the

27   superior court notes, trial counsel stated on the record that he had discussed plea offers with

28   petitioner and the latter did not want to settle. ECF No. 10-10 at 16 (Clerk’s Transcript on
                                                        20
 1   Appeal Vol. 2). Trial counsel also stated that he and petitioner had “talked and talked it out
 2   forever.” Id. The trial court then stated its opinion that “I think [petitioner] is fully aware of what
 3   the stakes are, believes himself to be not guilty of the charges, and has a constitutional right to
 4   proceed.” Id. The court finds that, in light of the foregoing, the superior court’s finding of fact
 5   was not objectively unreasonable.
 6           And, even if the superior court’s decision is discounted, the last reasoned decision by the
 7   court of appeal7 is sufficient to reject this claim under AEDPA. The court of appeal reasonably
 8   found that the record did not support petitioner’s claims regarding his counsel’s deficient
 9   performance. ECF No. 10-1 at 10-11. In so doing, the court of appeal quoted In re Alvernaz, 2
10   Cal. 4th 924, 938 (1992) for the proposition that “a defendant’s self-serving statement—after
11   trial, conviction, and sentence—that with competent advice he or she would have accepted a
12   proffered plea bargain, is insufficient in and of itself to sustain the defendant’s burden of proof as
13   to prejudice, and must be corroborated independently by objective evidence.” Thus, the addition
14   of petitioner’s self-serving declaration would not have altered the court of appeal’s analysis of
15   this claim.
16           Finally, the court notes that petitioner’s reliance on the Supreme Court’s decisions in
17   Lafler v. Cooper, 566 U.S. 156 (2012) and Missouri v. Frye, 566 U.S. 134 (2012) is misplaced.
18   In Lafler, it was conceded by all parties that counsel misstated the law when he informed his
19   client that he could not be convicted of assault with intent to murder for gunshots that hit below
20   the victim’s waist. 566 U.S. at 174. There is no allegation that counsel explicitly misstated the
21   law here. In Frye, counsel failed to communicate a plea deal to the defendant before its
22   expiration. 566 U.S. at 134. Petitioner does not allege that his trial counsel wholly failed to
23   communicate a plea deal in this case.
24   /////
25
             7
26            The court recognizes that petitioner’s declaration – added on collateral review – was not
     before the court of appeal. Thus, the inquiry becomes, “in light of the evidence before the
27   California Supreme Court—the last state court to review the claim—it would have been
     reasonable to reject Petitioner's allegation of deficient performance for any of the reasons
28   expressed by the court of appeal.” See Cannedy v. Adams, 706 F.3d 1148, 1159 (9th Cir. 2013).
                                                         21
 1                   B.      Failure to Challenge Inconsistent Verdict
 2                            1.     State Court Decision
 3            The state superior court rejected this claim on collateral review:
 4                   Petitioner argues the jury was required to state “true” or “not true”
                     on each of the listed overt acts on the Conspiracy charge. He
 5                   concludes his attorney had a duty to provide effective representation
                     as to the issues raised by “the problematic jury verdict form”.
 6                   Petitioner argues that the verdict form on the overt acts did not
                     include any findings that would logically lead to a murder such as
 7                   arming himself, loading a weapon, and positioning himself so as to
                     be able to fire a weapon. The appellate court noted in a footnote the
 8                   fact that the jury had not made a finding of true or not true on four.
                     overt acts alleged. The jury found three of the seven alleged overt
 9                   acts true. As stated above, the People need only prove one overt act.
                     Petitioner argues that in order for petitioner to be found guilty of
10                   conspiracy to commit murder at least one member of the conspiracy
                     must have attempted to murder Jaheem Barton and Jamal Coffer.
11                   This issue was addressed by the appellate court when it reasoned the
                     overt act need not amount to a criminal attempt and it need not be
12                   criminal itself. The failure of the jury to make findings on four overt
                     acts did not affect the verdict reached on the conspiracy charge.
13
                     In view of the fact the jury found three overt acts were true, Mr. Clark
14                   could have elected not to request further deliberation. The jury was
                     deadlocked 11 - 1 for not guilty on the attempted murder charge.
15                   Thus, did Mr. Clark have reasons for not requesting further
                     deliberations on the overt acts in order to complete the verdict form
16                   as to those acts? The four: unanswered overt acts were: I) whether
                     the petitioner armed himself in preparation of shooting, 2) whether
17                   petitioner positioned himself with the vehicle to facilitate the
                     shooting, 3) whether petitioner coordinated the final attack on the
18                   victims while their cars were together, and 4) whether petitioner did,
                     after final discussion of the imminent shooting, load live rounds into
19                   the firearm, rendering it ready for use. Further deliberation on these
                     overt acts would also lead to further discussion of the attempted
20                   murder charge. That deliberation could have resulted in the jury
                     voting to convict petitioner of the attempted murder charge if they
21                   found those overt acts true. Conversely, if they found those overt acts
                     not true it would have had no effect on the conspiracy charge
22                   (verdict). Mr. Clark’s actions were clearly reasonable.
23   ECF No. 10-6 at 3-4.
24            Petitioner subsequently raised this claim in a habeas petition filed in the California
25   Supreme Court (ECF No. 10-7 at 92); the California Supreme Court summarily denied the
26   petition (ECF No. 10-8). Thus, the state superior court rendered the last reasoned decision on this
27   claim.
28   /////
                                                         22
 1                          2.      Relevant Federal Law
 2          The general principles of Strickland – set forth supra – are applicable here.
 3                          3.      Analysis
 4          This court is bound by the Superior Court’s interpretation of California law. See
 5   Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (state court’s interpretation of state law binds federal
 6   habeas court).8 Thus, this court may not second-guess the superior court’s determination that,
 7   under California law, “[t]he failure of the jury to make findings on four overt acts did not affect
 8   the verdict reached on the conspiracy charge.” It necessarily follows that petitioner cannot
 9   establish prejudice from his counsel’s failure to object. See Lockhart v. Fretwell, 506 U.S. 364,
10   374 (1993) (holding that failing to raise a meritless objection cannot constitute prejudice under a
11   Strickland ineffective assistance of counsel claim).
12          Additionally, the superior court’s determination that trial counsel’s decision was tactically
13   defensible was not objectively unreasonable. Strickland directs that the reviewing court “should
14   recognize that counsel is strongly presumed to have rendered adequate assistance and made all
15   significant decisions in the exercise of reasonable professional judgment.” 466 U.S. at 690. The
16   court agrees with respondent that a fair-minded jurist could agree with the superior court’s
17   assessment.
18                                             CONCLUSION
19          For all the reasons explained above, the state courts’ denial of petitioner’s claims was not
20   objectively unreasonable within the meaning of 28 U.S.C. § 2254(d). Accordingly, IT IS
21   HEREBY RECOMMENDED that the petition for writ of habeas corpus be denied.
22          These findings and recommendations are submitted to the United States District Judge
23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
24   after being served with these findings and recommendations, any party may file written
25   objections with the court and serve a copy on all parties. Such a document should be captioned
26          8
              The court would also reject this claim even if it were to disregard the superior court’s
27   decision. The court of appeal previously held that the verdict was not inconsistent under
     California law. ECF No. 10-1 at 9. Thus, petitioner cannot establish the requisite prejudice under
28   Strickland.
                                                      23
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
 2   shall be served and filed within fourteen days after service of the objections. Failure to file
 3   objections within the specified time may waive the right to appeal the District Court’s order.
 4   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
 5   1991). In his objections petitioner may address whether a certificate of appealability should issue
 6   in the event he files an appeal of the judgment in this case. See Rule 11, Rules Governing Section
 7   2254 Cases (the district court must issue or deny a certificate of appealability when it enters a
 8   final order adverse to the applicant).
 9   DATED: December 16, 2019.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       24
